Exhibit 10.8

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

GREER STATE BANK

AMENDED AND RESTATED STOCK APPRECIATION RIGHTS

AGREEMENT

WITH R. DENNIS HENNETT

NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR CONSTRUED TO BE AN

EMPLOYMENT AGREEMENT EITHER EXPRESS OR IMPLIED.

THIS AMENDED AND RESTATED STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”)
is adopted this 22nd day of February, 2007, by and between GREER STATE BANK, a
state-chartered commercial bank located in Greer, South Carolina (the “Company”)
and R. DENNIS HENNETT (the “Executive”) and is effective as of the 1st day of
January, 2005.

This Agreement amends and restates the prior Stock Appreciation Rights Agreement
between the Company and the Executive effective January 1, 2004 (the “Prior
Agreement”).

The parties intend this Amended and Restated Agreement to be a material
modification of the Prior Agreement such that all amounts earned and vested
prior to December 31, 2004 shall be subject to the provisions of Section 409A of
the Code and the regulations promulgated thereunder.

INTRODUCTION

To encourage the Executive to remain an employee of the Company, the Company is
willing to provide to the Executive an opportunity to share in the increase in
the Book Value of the Corporation’s common stock.

Phantom Stock Award grants may be credited to the Stock Appreciation Rights
Account at the beginning of the first Plan Year and at the beginning of each
Plan Year thereafter up to the Executive’s Normal Retirement Date. The Stock
Appreciation Rights Account shall be an accounting device to keep track of the
appreciation on the Phantom Stock Awards. This Agreement is intended to provide
the Executive with a projected retirement benefit; however, upon the occurrence
of various triggering events, the Company will pay the value of the Stock
Appreciation Rights Account in cash from its general assets.



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

AGREEMENT

The Executive and the Company agree as follows:

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

1.1 “Account Balance” means the value of the Executive’s Stock Appreciation
Rights Account at any given point in time.

1.2 “Anniversary Date” means December 31 of each Plan Year.

1.3 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 6.

1.4 “Beneficiary Designation Form” means the form provided from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

1.5 “Board” or “Board of Directors” means the Board of Directors of the Company.

1.6 “Book Value” means total shareholders’ equity as it appears on the
Corporation’s consolidated balance sheet (excluding unrealized gains or losses
in the Company’s investment portfolio) plus any cash dividends paid to the
shareholders after the Effective Date of this Agreement.

1.7 “Book Value Per Share” means Book Value divided by the total number of
shares of Common Stock.

1.8 “Change in Control” means a change in the ownership or effective control of
the Corporation or the Company, or in the ownership of a substantial portion of
the assets of the Corporation or the Company, as such change is defined in
Section 409A of the Code and regulations thereunder.

1.9 “Code” means the Internal Revenue Code of 1986, as amended.

1.10 “Common Stock” means the issued and outstanding shares of the common stock
of the Corporation.

1.11 “Corporation” means Greer Bancshares Incorporated.

1.12 “Disability” means sickness, accident, or injury which, in the judgment of
a physician appointed and paid by the Company, prevents the Executive from
performing all of the Executive’s customary duties for the Company. As a
condition to any benefits, the Company may require the Executive to submit to
such physical or mental evaluations and tests as the Company’s Board of
Directors deems appropriate.

 

2



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

1.13 “Effective Date” means January 1, 2005

1.14 “Normal Retirement Age” means December 31st of the year in which the
Executive attains age 65 years and 10 months.

1.15 “Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Employment.

1.16 “Phantom Stock” means the hypothetical number of shares of the Common Stock
awarded to the Executive.

1.17 “Plan Administrator” means the Company.

1.18 “Plan Year” means a twelve-month period commencing on January 1 and ending
on December 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement.

1.19 “Specified Employee” means a key employee (as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof) of the Company if any stock of
the Company is publicly traded on an established securities market or otherwise.

1.20 “Stock Appreciation Rights Account” means the Stock Appreciation Rights
Account described in Article 3 of this Agreement.

1.21 “Termination of Employment” means the termination of the Executive’s
employment with the Company for reasons other than death. Whether a Termination
of Employment takes place is determined based on the facts and circumstances
surrounding the termination of the Executive’s employment and whether the
Company and the Executive intended for the Executive to provide significant
services for the Company following such termination. A termination of employment
will not be considered a Termination of Employment if:

 

  (a) the Executive continues to provide services as an employee of the Company
at an annual rate that is twenty percent (20%) or more of the services rendered,
on average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or

 

  (b)

the Executive continues to provide services to the Company in a capacity other

 

3



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

 

than as an employee of the Company at an annual rate that is fifty percent
(50%) or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or if employed less than
three years, such lesser period) and the annual remuneration for such services
is fifty percent (50%) or more of the average annual remuneration earned during
the final three full calendar years of employment (or if less, such lesser
period).

Article 2

Phantom Stock Award

2.1 Initial Phantom Stock Award. As of the Effective Date of the Prior
Agreement, the Executive’s Stock Appreciation Rights Account was credited with
an initial award of thirteen thousand one hundred and sixty seven
(13,167) shares of Phantom Stock, unadjusted for the 3/2 stock split on March 1,
2004.

2.2 Additional Phantom Stock Awards. So long as the Executive is employed by the
Company, and the Corporation achieved a minimum of twelve percent (12%) return
on equity for the Plan Year immediately preceding the January 1 award, the
Executive’s Stock Appreciation Rights Account shall be credited with additional
awards of Phantom Stock as follows, unadjusted for the 3/2 stock split on
March 1, 2004:

 

January 1, 2005

   13,167

January 1, 2006

   13,167

January 1, 2007

   13,167

January 1, 2008

   13,167

For any Plan Year the Corporation’s return on equity is less than twelve percent
(12%), no award of Phantom Stock shall ever be made with regard to such Plan
Year. No Phantom Stock will be credited to the Stock Appreciation Rights Account
after January 1, 2008.

2.3 Adjustments. Phantom Stock awards above may be adjusted in accordance with
Section 3.1.3 below, if applicable.

Article 3

Stock Appreciation Rights Account

3.1 Establishing and Crediting. The Company shall establish a Stock Appreciation
Rights Account on its books for the Executive. Any dispute in relation to the
value of the Stock Appreciation Right Account and/or in determination of return
on equity for a Plan Year will be settled by the Company’s accounting firm which
shall be conclusive and binding upon all parties. The value of the Stock
Appreciation Rights Account is determined as follows:

3.1.1 Valuation. On each Anniversary Date and immediately prior to the payment

 

4



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

of any benefits the value of the Stock Appreciation Rights Account shall be
determined by totaling the value of all shares of Phantom Stock credited to the
Stock Appreciation Rights Account. The value of each share of Phantom Stock
shall be the amount (if any) by which the Current Price Per Share exceeds such
share of the Phantom Stock’s Initial Price Per Share as defined below:

(a) “Initial Price Per Share” is the Book Value Per Share on the first day of
the Plan Year for which a Phantom Stock award is credited to the Executive’s
Phantom Stock Account. Notwithstanding the foregoing, the Initial Price Per
Share for the Initial Phantom Stock Award under 2.1 is eleven dollars and fifty
two cents ($11.52) unadjusted for the 3/2 stock split on March 1, 2004.

(b) “Current Price Per Share” shall be the Book Value Per Share at the date of
valuation except that the Current Price Per Share shall never be less than the
Initial Price Per Share.

3.1.2 Interest. Prior to payment of any benefits, no interest shall be credited
on the Stock Appreciation Rights Account.

3.1.3 Changes in Number Shares of Phantom Stock. If there is a change in the
number of the outstanding shares of the Common Stock by reason of a stock
dividend or split, recapitalization, merger, consolidation, combination or
exchange of shares where the shares are issued without additional consideration
paid to the Corporation, then the number of shares of Phantom Stock and the
Initial Price Per Share shall be adjusted appropriately by the Company, whose
determination shall be conclusive; provided, however, that a fractional Phantom
Stock share shall be rounded up to the nearest whole share.

3.2 Statement of Accounts. The Company shall provide to the Executive, within
120 days following the Anniversary Date of each Plan Year that this Agreement is
in effect, a statement setting forth the value of the Stock Appreciation Rights
Account as of such Anniversary Date.

3.3 Accounting Device Only. The Stock Appreciation Rights Account is solely a
device for measuring amounts that may be paid under this Agreement. The Phantom
Stock is used solely as a measurement tool; no Corporation stock will be
purchased, sold, registered, or issued in connection with this Agreement. The
Executive will only be entitled to cash, and not stock in lieu of cash. The
Executive will not receive any stock or stock rights by virtue of this
Agreement. The Stock Appreciation Rights Account is not a trust fund of any
kind. The Executive is a general unsecured creditor of the Company for the
payment of benefits. The benefits represent the mere Company promise to pay such
benefits. The Executive’s rights are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by the Executive’s creditors. Only cash will be paid as a benefit
and no stock or any other property is to be paid to the Executive.

 

5



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

Article 4

Lifetime Benefits

4.1 Normal Retirement Benefit. Upon Termination of Employment on or after the
Normal Retirement Age, the Company shall pay to the Executive the benefit
described in this Section 4.1 in lieu of any other benefit under this Agreement.

4.1.1 Amount of Benefit. The benefit under this Section 4.1 is the value of the
Stock Appreciation Rights Account as determined under Article 3 above at the
Executive’s Normal Retirement Date.

4.1.2 Payment of Benefit. The Company shall pay the benefit to the Executive
over fifteen (15) years in one hundred eighty (180) equal consecutive monthly
installments, including interest at an annual rate equal to seven percent
(7.0%), compounded monthly commencing within thirty (30) days following the
Executive’s Normal Retirement Date.

For Example: Assuming that the value of the Stock Appreciation Rights Account at
the Executive’s Normal Retirement Date is $100,000, then the Executive is
entitled to 180 equal consecutive monthly installments including interest at the
annual rate of 7.0%, compounded monthly. The monthly installments would thus be
$893.62.

4.2 Early Termination Benefit. Upon Termination of Employment prior to Normal
Retirement Age and a Change of Control other than because of Disability, the
Company shall pay to the Executive the benefit described in this Section 4.2 in
lieu of any other benefit under this Agreement.

4.2.1 Amount of Benefit. The benefit under this Section 4.2 is the value of the
vested Stock Appreciation Rights Account as determined under Article 3 above on
the date of the Executive’s Termination of Employment. This benefit is
determined by vesting the Executive in twenty-five percent (25%) of the value of
the Stock Appreciation Rights Account at the end of the first Plan Year, and an
additional twenty-five percent (25%) for each Plan Year thereafter until the
Executive is one hundred percent (100%) vested in the value of the Stock
Appreciation Rights Account.

4.2.2 Payment of Benefit. The Company shall pay the benefit to the Executive
over fifteen (15) years in one hundred eighty (180) equal consecutive monthly
installments, including interest at an annual rate equal to seven percent
(7.0%), compounded monthly, commencing within thirty (30) days following the
Executive’s Normal Retirement Age.

 

6



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

4.3 Disability Benefit. Upon Termination of Employment because of Disability
prior to Normal Retirement Age and prior to a Change in Control, the Company
shall pay to the Executive the benefit described in this Section 4.3 in lieu of
any other benefit under this Agreement.

4.3.1 Amount of Benefit. The benefit under this Section 4.3 is the value of the
vested Stock Appreciation Rights Account as determined under Article 3 above on
the date of the Executive’s Termination of Employment. This benefit is
determined by vesting the Executive in one hundred percent (100%) of the value
of the Stock Appreciation Rights Account.

4.3.2 Payment of Benefit. The Company shall pay the benefit to the Executive
over fifteen (15) years in one hundred eighty (180) equal consecutive monthly
installments, including interest at an annual rate equal to seven percent
(7.0%), compounded monthly, commencing within thirty (30) days following the
Executive’s Termination of Employment.

4.4 Change in Control Benefit. Upon Termination of Employment prior to Normal
Retirement Age and after a Change of Control, the Company shall pay to the
Executive the benefit described in this Section 4.4 in lieu of any other benefit
under this Agreement.

4.4.1 Amount of Benefit. The benefit under this Section 4.4 is the greater of
the value of the Stock Appreciation Rights Account as determined under Article 3
above on the day immediately prior to the Change of Control or three hundred
seventy three thousand seventeen dollars ($373,017).

4.4.2 Payment of Benefit. The Company shall pay the benefit to the Executive
over fifteen (15) years in one hundred eighty (180) equal consecutive monthly
installments, including interest at an annual rate equal to seven percent
(7.0%), compounded monthly, commencing within thirty (30) days following the
Executive’s Termination of Employment.

4.5 Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Termination of Employment under such procedures as established by the Company
in accordance with Section 409A of the Code, benefit distributions that are made
upon Termination of Employment may not commence earlier than six (6) months
after the date of such Termination of Employment. Therefore, in the event this
Section 4.5 is applicable to the Executive, any distribution which would
otherwise be paid to the Executive within the first six months following the
Termination of Employment shall be accumulated and paid to the Executive in a
lump sum on the first day of the seventh month following the Termination of
Employment. All subsequent distributions shall be paid in the manner specified.

 

7



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

4.6 Distributions Upon Income Inclusion Under Section 409A of the Code. Upon the
inclusion of any portion of the Stock Appreciation Rights Account into the
Executive’s income as a result of the failure of this non-qualified deferred
compensation plan to comply with the requirements of Section 409A of the Code,
to the extent such tax liability can be covered by the Executive’s vested Stock
Appreciation Rights Account, a distribution shall be made as soon as is
administratively practicable following the discovery of the plan failure.

4.7 Change in Form or Timing of Distributions. For distribution of benefits
under this Article 4, the Executive and the Company may, subject to the terms of
Section 9.1, amend the Agreement to delay the timing or change the form of
distributions. Any such amendment:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

 

  (b) must, for benefits distributable under Section 4.2, be made at least
twelve (12) months prior to the first scheduled distribution;

 

  (c) must, for benefits distributable under Sections 4.1, 4.2, 4.3 and 4.4,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and

 

  (d) must take effect not less than twelve (12) months after the amendment is
made.

Article 5

Death Benefits

5.1 Death During Employment. If the Executive dies while in the employment of
the Company, the Company shall pay to the Executive’s Beneficiary the benefit
described in this Section 5.1 in lieu of any other benefit under this Agreement.

5.1.1 Amount of Benefit. The benefit under this Section 5.1 shall be equal to
the value of the Stock Appreciation Rights Account as determined under Article 3
above on the date of the Executive’s death. This benefit is determined by
vesting the Executive’s Beneficiary in one hundred percent (100%) of the value
of the Stock Appreciation Rights Account.

5.1.2 Payment of Benefit. The Company shall pay the benefit to the Executive’s
beneficiary over fifteen (15) years in one hundred eighty (180) equal
consecutive monthly installments, including interest at an annual rate equal to
seven percent (7.0%), compounded monthly, commencing within thirty (30) days
following the date of the Executive’s death.

5.2 Death During Payment of a Lifetime Benefit. If the Executive dies after any
payments have commenced under this Agreement but before receiving all such
payments, the Company shall pay the remaining benefits to the Executive’s
Beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.

 

8



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

5.3 Death After Termination of Employment But Prior to Commencement of Benefit
Payments. If the Executive dies after Termination of Employment, but prior to
the commencement of benefit payments, the Company shall pay the same benefit
payments to the Executive’s Beneficiary that the Executive was entitled to prior
to death except that the benefit payments shall commence within 90 days
following the date of the Executive’s death.

Article 6

Beneficiaries

6.1 Beneficiary Designation. The Executive shall have the right, at any time, to
designate a Beneficiary(ies) to receive any benefits payable under this
Agreement upon the death of the Executive. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Company in which the Executive participates.

6.2 Beneficiary Designation: Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive’s Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive, or if the Executive names a spouse as Beneficiary and the
marriage is subsequently dissolved or if the benefit is relinquished pursuant to
a settlement agreement. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.

6.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

6.4 No Beneficiary Designation. If the Executive dies without a valid
Beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be made to the
personal representative of the Executive’s estate or its assignee.

6.5 Facility of Payment. If the Plan Administrator determines in its discretion
that a benefit is to be paid to a minor, to a person declared incompetent, or to
a person incapable of handling the disposition of that person’s property, the
Plan Administrator may direct payment of

 

9



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

such benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any payment of a
benefit shall be a payment for the account of the Executive and the Executive’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such payment amount.

Article 7

General Limitations

7.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement, and
the Executive shall irrevocably forfeit all benefits under this Agreement, if
the Company terminates the Executive’s employment for:

(a) Gross negligence or gross neglect of duties prior to a Change in Control;

(b) Conviction of a felony; or

(c) Fraud, disloyalty, or willful violation of any law or material Company
policy in connection with the Executive’s employment.

7.2 Non-Competition Covenant. While Executive is employed by the Company and
during the period of time the Executive is receiving any benefit payments
pursuant to this Agreement, the Executive will not, for himself or on behalf of,
or in conjunction with any other person or persons, company, partnership,
limited liability company, proprietorship, trust company, bank, financial
services institution, or other entity, directly or indirectly, own, manage,
operate, control, be employed by, consult with, participate in, or be connected
in any manner with the ownership, employment, management, operation, consulting
or control of any financial services institution that competes with the Company
within Greenville County, Spartanburg County, South Carolina, or any other
market served by the Company at the time payment of benefits commence. In the
event of any actual breach by the Executive of the provisions of this
Non-Competition Covenant, all payments under this Agreement payable to the
Executive shall irrevocably terminate and no further amount shall be due or
payable to the Executive pursuant to this Agreement. The Executive specifically
acknowledges that the restrictions set forth above are reasonable and bear a
valid connection with the business operations of the Company, and specifically
admits that Executive is capable of obtaining suitable employment not in
competition with the Company. If any one of the restrictions contained herein
shall for any reason be held to be excessively broad as to duration or
geographical area, it shall be deemed amended by limiting and reducing it so as
to be valid and enforceable to the extent compatible with applicable state law
as it shall then appear. Executive acknowledges that the Company would not have
entered into this Agreement without the Non-Competition Covenant contained
herein. This covenant not

 

10



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

to compete shall not prohibit the Executive from owning stock in any publicly
traded company provided the Executive’s stock ownership is five percent (5%) or
less of the issued and outstanding stock of such publicly traded company and the
Executive has no corporate responsibility other than the Executive’s rights as a
stockholder.

7.3 Excess Parachute Payment. Notwithstanding anything in this Agreement to the
contrary, in the event that the benefit payable to Executive pursuant to this
Agreement should cause a “parachute payment”, as defined in Code
Section 280G(b)(2) of the Code, then such benefit shall be reduced One Dollar
($1.00) at a time until the payment will not constitute a parachute payment. In
the even the benefit Executive receives under this Agreement should be
incorrectly calculated so that such amount constitutes a parachute payment, then
Executive will promptly refund to Company the excess amount. Excess amount shall
mean the amount in excess of Executive’s base amount, as defined in Code
Section 280G(b)(3), multiplied by 2.999.

7.4 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Company shall not distribute any benefit under this Agreement if the
Executive is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act.

Article 8

Claims and Review Procedures

8.1 For all claims other than disability benefits:

8.1.1 Claims Procedure. Any person or entity that makes a claim (“Claimant”) who
has not received benefits under the Plan that they believe should be paid shall
make a claim for such benefits as follows:

8.1.1.1 Initiation – Written Claim. The Claimant initiates a claim by submitting
to the Company a written claim for the benefits. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the Claimant.

8.1.1.2 Timing of Company Response. The Company shall respond to such Claimant
within 90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company can
extend the response period by an additional 90 days by notifying the Claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is

 

11



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

required. The notice of extension must set forth the special circumstances and
the date by which the Company expects to render its decision.

8.1.1.3 Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the Claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the Claimant.
The notification shall set forth:

(a) The specific reasons for the denial,

(b) A reference to the specific provisions of the Plan on which the denial is
based,

(c) A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed,

(d) An explanation of the Plan’s review procedures and the time limits
applicable to such procedures, and

(e) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

8.1.2 Review Procedure. If the Company denies part or all of the claim, the
Claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

8.1.2.1 Initiation – Written Request. To initiate the review, the Claimant,
within 60 days after receiving the Company’s notice of denial, must file with
the Company a written request for review.

8.1.2.2 Additional Submissions – Information Access. The Claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the Claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.

8.1.2.3 Considerations on Review. In considering the review, the Company shall
take into account all materials and information the Claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

8.1.2.4 Timing of Company Response. The Company shall respond in writing to such
Claimant within 60 days after receiving the request for review. If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 60 days by

 

12



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

notifying the Claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.

8.1.2.5 Notice of Decision. The Company shall notify the Claimant in writing of
its decision on review. The Company shall write the notification in a manner
calculated to be understood by the Claimant. The notification shall set forth:

(a) The specific reasons for the denial,

(b) A reference to the specific provisions of the Plan on which the denial is
based,

(c) A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits, and

(d) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

8.2 For disability claims:

8.2.1 Claims Procedures. Any person or entity that makes a claim (“Claimant”)
who has not received benefits under the Plan that they believe should be paid
shall make a claim for such benefits as follows:

8.2.1.1 Initiation – Written Claim. The Claimant initiates a claim by submitting
to the Company a written claim for the benefits. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the Claimant.

8.2.1.2 Timing of Company Response. The Company shall notify the Claimant in
writing or electronically of any adverse determination as set out in this
Section.

8.2.1.3 Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the Claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the Claimant.
The notification shall set forth:

(a) The specific reasons for the denial,

(b) A reference to the specific provisions of the Plan on which the denial is
based,

 

13



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

(c) A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed,

(d) An explanation of the Plan’s review procedures and the time limits
applicable to such procedures,

(e) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review,

(f) Any internal rule, guideline, protocol, or other similar criterion relied
upon in making the adverse determination, or a statement that such a rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that the Claimant can request and receive free of
charge a copy of such rule, guideline, protocol or other criterion from the
Company, and

(g) If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.

8.2.1.4 Timing of Notice of Denial/Extensions. The Company shall notify the
Claimant of denial of benefits in writing or electronically not later than 45
days after receipt of the claim by the Plan. The Company may elect to extend
notification by two 30-day periods subject to the following requirements:

(a) For the first 30-day extension, the Company shall notify the Claimant (1) of
the necessity of the extension and the factors beyond the Plan’s control
requiring an extension; (2) prior to the end of the initial 45-day period; and
(3) of the date by which the Plan expects to render a decision.

(b) If the Company determines that a second 30-day extension is necessary based
on factors beyond the Plan’s control, the Company shall follow the same
procedure in (a) above, with the exception that the notification must be
provided to the Claimant before the end of the first 30-day extension period.

(c) For any extension provided under this section, the Notice of Extension shall
specifically explain the standards upon which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues. The Claimant shall be afforded 45
days within which to provide the specified information.

 

14



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

8.2.2 Review Procedures – Denial of Benefits. If the Company denies part or all
of the claim, the Claimant shall have the opportunity for a full and fair review
by the Company of the denial, as follows:

8.2.2.1 Initiation of Appeal. Within 180 days following notice of denial of
benefits, the Claimant shall initiate an appeal by submitting a written notice
of appeal to Company.

8.2.2.2 Submissions on Appeal – Information Access. The Claimant shall be
allowed to provide written comments, documents, records, and other information
relating to the claim for benefits. The Company shall provide to the Claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.

8.2.2.3 Additional Company Responsibilities on Appeal. On appeal, the Company
shall:

(a) Take into account all materials and information the Claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination;

(b) Provide for a review that does not afford deference to the initial adverse
benefit determination and that is conducted by an appropriate named fiduciary of
the Plan who is neither the individual who made the adverse benefit
determination that is the subject of the appeal, nor the subordinate of such
individual;

(c) In deciding an appeal of any adverse benefit determination that is based in
whole or in part on a medical judgment, including determinations with regard to
whether a particular treatment, drug, or other item is experimental,
investigational, or not medically necessary or appropriate, consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment;

(d) Identify medical or vocational experts whose advise was obtained on behalf
of the Plan in connection with a Claimant’s adverse benefit determination,
without regard to whether the advice was relied upon in making the benefit
determination; and

(e) Ensure that the health care professional engaged for purposes of a
consultation under subsection (c) above shall be an individual who was neither
an individual who was consulted in connection with the adverse benefit
determination that is the subject of the appeal, nor the subordinate of any such
individual.

8.2.2.4 Timing of Notification of Benefit Denial – Appeal Denial. The Company
shall notify the Claimant not later than 45 days after receipt of the Claimant’s
request for review by the Plan, unless the Company determines that special
circumstances require an extension of time for processing the claim. If the
Company determines that an extension is required, written notice of such shall
be

 

15



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

furnished to the Claimant prior to the termination of the initial 45-day period,
and such extension shall not exceed 45 days. The Company shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan expects to render the determination on review.

8.2.2.5 Content of Notification of Benefit Denial. The Company shall provide the
Claimant with a notice calculated to be understood by the Claimant, which shall
contain:

(a) The specific reason or reasons for the adverse determination;

(b) Reference to the specific plan provisions on which the benefit determination
is based;

(c) A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of all documents, records, and other
relevant information (as defined in applicable ERISA regulations);

(d) A statement of the Claimant’s right to bring an action under ERISA
Section 502(a);

(e) Any internal rule, guideline, protocol, or other similar criterion relied
upon in making the adverse determination, or a statement that such a rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that the Claimant can request and receive free of
charge a copy of such rule, guideline, protocol or other criterion from the
Company;

(f) If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and

(g) The following statement: “You and your plan may have other voluntary
alternative dispute resolution options such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your state insurance regulatory agency.”

Article 9

Amendments and Termination

9.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Company and the Executive. However, the Company may unilaterally amend
this Agreement to conform with written directives to the Company from its
auditors or banking regulators or to comply with legislative or tax law,
including without limitation Section 409A of the Code and any and all
regulations and guidance promulgated thereunder.

 

16



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

9.2 Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Company and the Executive. The benefit shall be
the Stock Appreciation Rights Account as of the date the Agreement is
terminated. Except as provided in Section 9.3, the termination of this Agreement
shall not cause a distribution of benefits under this Agreement. Rather, upon
such termination benefit distributions will be made at the earliest distribution
event permitted under Article 2 or Article 3.

9.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 9.2, if the Company terminates this Agreement in the
following circumstances:

(a) Within thirty (30) days before or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Company’s arrangements which are substantially similar to the
Agreement are terminated so the Executive and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;

(b) Upon the Company’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

(c) Upon the Company’s termination of this and all other account balance plans
(as referenced in Section 409A of the Code or the regulations thereunder),
provided that all distributions other than payments that would have been payable
under the terms of this Agreement are made no earlier than twelve (12) months
and no later than twenty-four (24) months following such termination, and the
Company does not adopt any new account balance plans for a minimum of five
(5) years following the date of such termination;

the Company may distribute the Stock Appreciation Rights Account, determined as
of the date of the termination of the Agreement, to the Executive in a lump sum
subject to the above terms.

Article 10

Miscellaneous

10.1 Binding Effect. This Agreement shall bind the Executive and the Company,
and their beneficiaries, survivors, successors, personal representatives, and
transferees.

 

17



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

10.2 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

10.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

10.4 Tax Withholding and Reporting. The Company shall withhold any taxes that
are required to be withheld, including but not limited to taxes owed under
Section 409A of the Code and regulations thereunder, from the benefits provided
under this Agreement. The Executive acknowledges that the Company’s sole
liability regarding taxes is to forward any amounts withheld to the appropriate
taxing authority(ies). Further, the Company shall satisfy all applicable
reporting requirements, including those under Section 409A of the Code and
regulations thereunder.

10.5 Governing Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of South Carolina, except to the extent preempted by the
laws of the United States of America.

10.6 Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Company for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Company to pay such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the
Company to which the Executive and Beneficiary have no preferred or secured
claim; provided, however, that the Company is under no obligation to purchase
any life insurance on the Executive by executing this Agreement.

10.7 Reorganization. The Company or Corporation shall not merge or consolidate
into or with another company, or reorganize, or sell substantially all of its
assets to another company, firm, or person unless such succeeding or continuing
company, firm, or person agrees to assume and discharge the obligations of the
Company under this Agreement. Upon the occurrence of such event, the term
“Company” as used in this Agreement shall be deemed to refer to the successor or
survivor company.

10.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

18



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

10.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

10.10 Alternative Action. In the event it shall become impossible for the
Company or the Plan Administrator to perform any act required by this Agreement,
the Company or Plan Administrator may in its discretion perform such alternative
act as most nearly carries out the intent and purpose of this Agreement and is
in the best interests of the Company, provided that such alternative acts do not
violate Section 409A of the Code.

10.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.

10.12 Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

10.13 Notice. Any notice or filing required or permitted to be given to the
Company or Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, to the
address below:

 

  Greer State Bank     1111 West Poinsett Street     Greer, SC 29652  

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to the Executive under this Agreement shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the Executive.

10.14 Named Fiduciary. The Company shall be the named fiduciary and Plan
Administrator under this Agreement. It may delegate to others certain aspects of
the management and operational responsibilities including the employment of
advisors and the delegation of ministerial duties to qualified individuals.

10.15 Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

 

19



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

Article 11

Administration of Agreement

11.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement.

11.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.

11.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement. No Executive or
Beneficiary shall be deemed to have any right, vested or nonvested, regarding
the continued use of any previously adopted assumptions.

11.4 Indemnity of Plan Administrator. The Company shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

11.5 Company Information. To enable the Plan Administrator to perform its
functions, the Company shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Termination of Employment of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.

11.6 Annual Statement. The Plan Administrator shall provide to the Executive,
within 120 days after the end of each Plan Year, a statement setting forth the
benefits payable under this Agreement.

 

20



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Stock Appreciation Rights Agreement

 

IN WITNESS WHEREOF, the Executive and the Company have signed this Agreement.

 

EXECUTIVE:     COMPANY:     GREER STATE BANK /s/ R. Dennis Hennett     By:   /s/
David M. Rogers R. Dennis Hennett             Title:   Chairman of the Board

 

21